Bleckley, Justice.
Section 1979 of the Code gives the liens (among others) which the material-men asserted in this case : and the next section declares their rank as follows : “Said liens specified in said preceding section shall be inferior to Hens for taxes, to the general and special Hens of laborers, to the general *586lien of landlords for rent, when reduced to execution and levied, to claims for purchase money due persons who have only given bonds for titles, and to other general liens, when actual notice of such general lien, of landlords and others has been communicated before the work was done or materials furnished; but the said liens provided for in said preceding section shall be-superior to all other liens not herein excepted.” Now a mortgage lien for the purchase money, where a conveyance and not a mere bond for titles, has been executed by the vendor, is certainly one of the “other liens not herein excepted.” It follows that such mortgage lien must yield.
Judgment affirmed.